Case 2:19-cv-00014-JMS-MJD Document 64 Filed 10/29/20 Page 1 of 10 PageID #: 593




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

 DUSTIN MICHAEL TROWBRIDGE,         )
                                    )
                    Plaintiff,      )
                                    )
                 v.                 )                          No. 2:19-cv-00014-JMS-MJD
                                    )
 INDIANA DEPARTMENT OF CORRECTIONS, )
 et al.                             )
                                    )
                    Defendants.     )

               ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

        Plaintiff Dustin Trowbridge, an inmate at the Indiana Department of Correction ("IDOC"),

 claims the defendants confiscated a semi-nude image of his fiancée in violation of the

 First Amendment. He further argues that IDOC's correspondence policy preventing inmates from

 receiving nude or sexually explicit images violates the First Amendment. The defendants argue

 that the policy is reasonably related to IDOC's legitimate penological concerns in protecting female

 employees from unwanted sexual harassment and maintaining safety and security in its facilities.

 In response, Mr. Trowbridge argues the defendants have not presented evidence that the

 correspondence policy serves these interests. For the reasons explained below, the motion for

 summary judgment is GRANTED and the action is DISMISSED WITH PREJUDICE.

                                         I.
                             SUMMARY JUDGMENT STANDARD

        A motion for summary judgment asks the Court to find that the movant is entitled to

 judgment as a matter of law because there is no genuine dispute as to any material fact. See Fed.

 R. Civ. P. 56(a). A party must support any asserted disputed or undisputed fact by citing to specific

 portions of the record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A).

 A party may also support a fact by showing that the materials cited by an adverse party do not
Case 2:19-cv-00014-JMS-MJD Document 64 Filed 10/29/20 Page 2 of 10 PageID #: 594




 establish the absence or presence of a genuine dispute or that the adverse party cannot produce

 admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B). Affidavits or declarations

 must be made on personal knowledge, set out facts that would be admissible in evidence, and show

 that the affiant is competent to testify on matters stated. Fed. R. Civ. P. 56(c)(4). Failure to properly

 support a fact in opposition to a movant's factual assertion can result in the movant's fact being

 considered undisputed, and potentially in the grant of summary judgment. Fed. R. Civ. P. 56(e).

         In deciding a motion for summary judgment, the only disputed facts that matter are material

 ones—those that might affect the outcome of the suit under the governing law. Williams v. Brooks,

 809 F.3d 936, 941-42 (7th Cir. 2016). "A genuine dispute as to any material fact exists 'if the

 evidence is such that a reasonable jury could return a verdict for the nonmoving party.'" Daugherty

 v. Page, 906 F.3d 606, 609−10 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 248 (1986)). The Court views the record in the light most favorable to the non-moving party

 and draws all reasonable inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d

 708, 717 (7th Cir. 2018). It cannot weigh evidence or make credibility determinations on summary

 judgment because those tasks are left to the factfinder. Miller v. Gonzalez, 761 F.3d 822, 827

 (7th Cir. 2014). The Court need only consider the cited materials and need not "scour the record"

 for evidence that is potentially relevant to the summary judgment motion. Grant v. Trustees of Ind.

 Univ., 870 F.3d 562, 573−74 (7th Cir. 2017) (quotation marks omitted); see also Fed. R. Civ. P.

 56(c)(3).

                                               II.
                                           BACKGROUND

         A. JPay Email Services

         JPay is a private company that partners with federal, state, and county correctional facilities

 to provide mail services for inmates. At all times relevant to this lawsuit, IDOC contracted with

                                                    2
Case 2:19-cv-00014-JMS-MJD Document 64 Filed 10/29/20 Page 3 of 10 PageID #: 595




 JPay to provide email services to inmates at Wabash Valley Correctional Facility ("WVCF").

 Dkt. 55-2, p. 12. Friends and family of inmates living in IDOC facilities can use JPay to send

 money, emails, and photographs, which inmates can print for a small fee by making a print request

 at a JPay kiosk. Id.

         B. IDOC Correspondence Policy

         Inmate correspondence is governed by IDOC Policy 02-01-103 ("the correspondence

 policy"). Dkt. 55-7, pp. 1-2. The correspondence policy states, "An offender may acquire or

 possess printed matter on any subject. Id. at 20. However, printed matter shall be inspected and

 may be excluded if the matter is contraband or prohibited property." Id. The correspondence policy

 explicitly prohibits "[a]ny printed matter that features nudity or any other material depicting

 nudity," including "personal photographs of nude persons, as well as photographs of nude persons

 taken from books, magazines, electronic media, or other sources that are sent to offenders in or

 with letters or other mailings." Id. at 20-22.

         The correspondence policy makes an exception for materials depicting nudity "for

 educational, medical, or anthropological purposes[.]" Id. at 22. It explicitly allows inmates to

 possess publications from National Geographic, Our Bodies, Our Selves, "Sports magazine

 swimsuit issues," and lingerie catalogues because these publications "may occasionally, but do not

 regularly, depict nudity." Id. at 21; dkt. 55-3, para. 4. This exception is based on the current

 commercial practices of these publications and is subject to change. Dkt. 55-7, p. 21.

         The correspondence policy defines nudity as "a pictorial depiction where genitalia or

 female breasts are exposed." Id. at 21. Whether a photograph depicts "nudity," and whether that

 nudity is depicted for an educational, medical, or anthropological purpose, "shall be reviewed on

 a case by case basis[.]" Id. at 22.



                                                  3
Case 2:19-cv-00014-JMS-MJD Document 64 Filed 10/29/20 Page 4 of 10 PageID #: 596




         The correspondence policy also prohibits "sexually explicit material which by its nature or

 content poses a threat to the security, good order or discipline of the facility or facilitates criminal

 activity." Id. The term "sexually explicit" means "a pictorial depiction of actual or simulated sex

 acts including sexual intercourse, oral sex, or masturbation." Id. "[W]ritten text in the printed

 matter does not qualify the printed matter as sexually explicit." Id.

         According to Andy Dugan, IDOC Director of Policy Development and Accreditation,

 "IDOC generally prohibits printed materials, including personal photos depicting nudity, because

 allowing inmates access to materials depicting nudity would create a hostile work environment for

 female custody and administrative staff." Dkt. 55-3, para. 5. "Female employees working within

 Indiana Correctional Facilities, [including WVCF], are more often objectified and harassed by the

 inmate population when inmates are allowed to possess printed materials depicting nudity." Id.

 at para. 6.

         C. Confiscation of Mr. Trowbridge's Photograph

         In November of 2017, and on all dates relevant to this lawsuit, Defendant Jeanne Watkins

 was employed by IDOC and worked as the Mail Supervisor at WVCF. Dkt. 55-1, para. 1. Her

 duties included reviewing incoming correspondence for compliance with the correspondence

 policy. Id. at para. 2.

         On November 23, 2017, Mr. Trowbridge's fiancée sent him an email with an attached

 photograph of her inner thighs and pelvis. Dkt. 55-2, p. 13; dkt. 55-4; dkt. 55-5. In the photograph,

 she is wearing semi-transparent underwear that fails to fully cover her labia. Id. The email and

 attached photograph were originally screened by JPay staff and were not blocked or confiscated at

 that time. Dkt. 55-2, p. 24. Soon after receiving the email, Mr. Trowbridge requested to print the




                                                    4
Case 2:19-cv-00014-JMS-MJD Document 64 Filed 10/29/20 Page 5 of 10 PageID #: 597




 photograph at a JPay Kiosk. Id. at 13, 18. He received a printed copy of the photograph on

 November 28, 2017. Id.

        Before he received the printed photograph, Mr. Trowbridge made a second JPay request

 on November 28, 2017. Id. at 18. When Ms. Watkins reviewed the second request, she determined

 the photograph violated the correspondence policy because it displayed a portion of the fiancée's

 labia and denied the request. Id.; dkt. 55-1, para. 9. She deleted the email attachment from

 Mr. Trowbridge's account and issued a confiscation slip notifying him that she had confiscated the

 photo pursuant to the correspondence policy. Id.

        Mr. Trowbridge challenged the confiscation of the photograph by filing a grievance, which

 was denied by the grievance specialist. Dkt. 55-8; dkt. 55-9. He then filed a facility level appeal,

 which was denied by Warden Richard Brown, Dkt. 55-9, and a department level appeal, which

 was denied by IDOC Grievance Specialist Linda VanNatta. Dkt. 55-10, pp. 10-12.

        D. Social Science Articles

        Mr. Trowbridge has submitted two scholarly articles in opposition to the motion for

 summary judgment. See dkt. 61, pp. 54-73.

        The first article, "Policies on Sexually Explicit Materials in State Prisons," 24(2) Criminal

 Justice Policy Review 222 (2011), examines correctional policies regarding inmate access to

 sexually explicit materials. Id. at 54. Upon reviewing the scientific literature in this area, the

 authors conclude that "it is not entirely clear whether" findings from the general population, which

 suggest a positive correlation between use of pornography and aggressive or violent behavior

 toward women, "translate to prison inmates." Id. "Nonetheless, prison administrators may still

 have a legitimate penological interest in restricting these materials . . . [because] [a]ccess to these

 materials could encourage inmate sexual behavior, sexual harassment, or sexual violence." Id.



                                                   5
Case 2:19-cv-00014-JMS-MJD Document 64 Filed 10/29/20 Page 6 of 10 PageID #: 598




 at 55. Although the article references one study that found a negative correlation between access

 to sexually explicit materials and inmate-on-inmate sexual assault, the article also references a

 different study that found a positive correlation between access to sexually explicit materials and

 inmate disciplinary violations. Id. at 62-63. The authors caution that "research is still mixed and

 there remains debate as to the link between the consumption of [sexually explicit] materials and

 subsequent sexual abuse or violence." Id. at 64.

        The second article, "The Pleasure is Momentary . . . the Expense Damnable? The Influence

 of Pornography on Rape and Sexual Assault," 14 Aggression & Violent Behavior (2009), discusses

 studies exploring a causal connection between the use of pornography and the commission of

 sexual assault among the general population. Id. at 67. The article proposes that evidence of a

 causal connection is "slim and may, at certain times, have been exaggerated by politicians, pressure

 groups, and some social scientists." Id.

                                                III.
                                            DISCUSSION

        As a general rule, prisoners have a constitutionally protected interest in incoming and

 outgoing correspondence. Van den Bosch v. Raemisch, 658 F.3d 778, 785 (7th Cir. 2011). Prison

 officials may, however, impose restrictions on prisoner correspondence if those restrictions are

 "reasonably related to legitimate penological interests." Turner v. Safley, 482 U.S. 78, 89 (1987);

 Thornburgh v. Abbot, 490 U.S. 401, 413 (1989) (adopting the Turner reasonableness standard for

 regulations on incoming publications sent to prisoners). Such legitimate penological interests

 include protecting prison staff from unwanted sexual harassment and maintaining safety and

 security in correctional facilities. Payton v. Cannon, 806 F.3d 1109, 1110-11 (2015).

        Turner establishes four factors that are "relevant in determining the reasonableness of the

 regulation at issue." 482 U.S. at 89. First, there must be a "valid, rational connection between the

                                                    6
Case 2:19-cv-00014-JMS-MJD Document 64 Filed 10/29/20 Page 7 of 10 PageID #: 599




 prison regulation and the legitimate government interest put forward to justify it." Id. Second,

 courts consider whether there are "alternative means of exercising the right that remain open to

 prison inmates." Id. at 90. Third, courts consider the "impact" that the "accommodation of the

 asserted constitutional right will have on guards and other inmates, and on the allocation of prison

 resources generally." Id. On this point, the Court noted that "courts should be particularly

 deferential to the informed discretion of corrections officials" when the accommodation of an

 asserted right will have a significant "ripple effect" on fellow inmates or prison staff. Id. Fourth,

 "the absence of ready alternatives is evidence of the reasonableness of a prison regulation." Id.

 At the same time, "the existence of obvious, easy alternatives may be evidence that the regulation

 is not reasonable, but is an 'exaggerated response' to prison concerns." Id.

        As to the first factor, the defendants have established a rational connection between the

 correspondence policy and the legitimate penological interests of protecting female employees

 from unwanted sexual harassment and maintaining safety and security in IDOC facilities.

 Mr. Dugan stated in a sworn affidavit that female employees at IDOC facilities, including WVCF,

 experience more unwanted sexual harassment when inmates are allowed to possess printed

 materials depicting nudity. Dkt. 55-3, paras. 5-6. The Seventh Circuit affirmed summary judgment

 on similar facts in Payton, where the former warden of the plaintiff's facility stated that in his

 experience, female correctional employees "are more often objectified and harassed by the inmate

 population when the inmates are allowed to receive nude publications, nude photographs and nude

 prints." 806 F.3d at 1110.

        Mr. Trowbridge's attempt to distinguish Payton is unpersuasive. He argues that the

 submission of scholarly articles in this case provides "countervailing evidence" to Mr. Dugan's

 statement about the objectification and harassment of female employees. Dkt. 62, p. 6. This



                                                  7
Case 2:19-cv-00014-JMS-MJD Document 64 Filed 10/29/20 Page 8 of 10 PageID #: 600




 argument fails for two reasons. First, both articles were discussed by the Seventh Circuit in Payton.

 Although the panel lamented that "behavioral issues in American law" are often not "analyzed

 scientifically," it nonetheless affirmed summary judgment based on existing precedent. 806 F.3d

 at 1110-11. Second, these articles do not contradict Mr. Dugan's sworn statement. "Policies on

 Sexually Explicit Materials in State Prisons" concludes that access to sexually explicit materials

 may increase the prevalence of sexual harassment, sexual violence, inmate sexual behavior in

 correctional facilities. Dkt. 61, p. 55. The article also references a study that found a correlation

 between access to sexually explicit images and inmate disciplinary violations. Id. at 62-63. Overall,

 this article does Mr. Trowbridge more harm than good and further establishes a rational connection

 between the correspondence policy and IDOC's legitimate penological concerns.

        As to the second factor, the correspondence policy permits alternative means for

 Mr. Trowbridge to communicate with individuals outside the facility, including his fiancée.

 Nothing in the correspondence policy prevents them from sharing the news of their day-to-day

 lives, their feelings toward one another, or other intimate thoughts commonly expressed between

 individuals in a romantic partnership. See dkt. 61, p. 22 (Pursuant to the correspondence policy,

 "written text in the printed matter does not qualify the printed matter as sexually explicit.")

 Mr. Trowbridge may also receive intimate photographs from his fiancée that do not display her

 exposed breasts or genitalia.

        As to the third factor, allowing inmates unfettered access to nude or sexually explicit

 images may well have a negative impact on prison staff and other correctional resources.

 According to Mr. Dugan, female employees may be subject to increased sexual harassment from

 inmates if the correspondence policy were rescinded. An increase in inmate sexual harassment

 would likely cause a corresponding increase in inmate disciplinary violations and disciplinary



                                                  8
Case 2:19-cv-00014-JMS-MJD Document 64 Filed 10/29/20 Page 9 of 10 PageID #: 601




 proceedings, such as written reports, hearings, appeals, and the enforcement of sanctions including

 segregation and the revocation of earned credit time. These "ripple effects" weigh against

 additional accommodation of Mr. Trowbridge's constitutional right to receive correspondence.

        Finally, Mr. Trowbridge has not identified an obvious, easy alternative to prohibiting his

 access to nude or sexually explicit imagery. The lack of an easy alternative suggests that the

 correspondence policy is reasonable. To the extent Mr. Trowbridge argues that the policy is not

 objective, or that the confiscation of his photograph resulted from an arbitrary or capricious action

 on the part of Ms. Watkins, this argument is unpersuasive. The photograph clearly displays part of

 the fiancée's genitalia, which is expressly forbidden by the correspondence policy. See dkt. 55-4;

 dkt 55-7, p. 21. The fact that JPay staff initially failed to identify this policy violation does not

 make Ms. Watkins' decision arbitrary or capricious or suggest that the correspondence policy is

 selectively enforced according to the personal attitudes of individual IDOC employees.

        The photograph confiscated by prison officials in this instance would have likely survived

 scrutiny if it was slightly less revealing. The exception in the correspondence policy for swimsuit

 magazines and lingerie catalogues indicates a modest concession by prison officials for the sort of

 images that are commonly aired on network television and which might "lighten slightly the

 burden of imprisonment in a maximum-security prison." See Payton, 806 F.3d at 1111.

 These distinctions may appear arbitrary to Mr. Trowbridge. Indeed, correctional agencies in many

 other states would have allowed him to receive the photograph that was confiscated in this case.

 See dkt. 61, p. 60. Nevertheless, it is not the role of federal courts to alter prison correspondence

 policies to achieve a perceived perfect balance of institutional concerns. It is enough that the

 confiscation of Mr. Trowbridge's photograph and the prohibition on nude or sexually explicit




                                                  9
Case 2:19-cv-00014-JMS-MJD Document 64 Filed 10/29/20 Page 10 of 10 PageID #: 602




  images are reasonably related to legitimate penological concerns. Accordingly, the defendants'

  motion for summary judgment is GRANTED.

                                            IV.
                                        CONCLUSION

         For the reasons explained above, the motion for summary judgment, dkt. [55], is

  GRANTED. Final judgment in accordance with this Order shall now issue.

         SO ORDERED.




            Date: 10/29/2020




  Distribution:

  DUSTIN MICHAEL TROWBRIDGE
  973881
  PENDLETON - CF
  PENDLETON CORRECTIONAL FACILITY
  Electronic Service Participant – Court Only

  Benjamin C. Ellis
  INDIANA ATTORNEY GENERAL
  Benjamin.Ellis@atg.in.gov

  Zachary Robert Griffin
  INDIANA ATTORNEY GENERAL
  zachary.griffin@atg.in.gov




                                                10
